REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 9, the closest prior art is to Mai which, in combination with Kraus, De Block and Tonhauser, discloses an adhesive formulation as recited in the claim (see analysis of claim 1 in previous Office Action).  Mai, however, do not teach or reasonably suggest a process of adhesively bonding substrates as recited in claim 9 comprising mixing the formulation with a coagulant in a two-component spray gun, spraying the composition onto a first surface and immediately joining a second surface to the adhesive on the first surface.  Moreover, while Mai discloses spraying ([0046] of Mai), Mai does not teach or reasonably suggest mixing the formulation with a coagulant before spraying the adhesive formulation on a surface.  In addition. Mai discloses that adhesive composition is dried into a self-supporting adhesive film which is used to bond the substrate ([0046], [0057] of Mai).  The prior art as a whole fails to teach or reasonably suggest the totality of the invention as defined by claim 9.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claim 9 without impermissible hindsight.  For the foregoing reasons, the invention of claims 9 is deemed non-obvious.  
Claims 14-21 depend neither directly or indirectly from claim 9 and are therefore also deemed non-obvious for the reasons set forth above with respect to claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746